Case 0:20-cv-62261-KMM Document 1 Entered on FLSD Docket 11/05/2020 Page 1 of 5

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     Case No. ________________

 MAXINE REED,

        Plaintiff,
 v.

 WALMART INC.,

        Defendant.
                                                     //

                            DEFENDANT’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1441, Defendant, Walmart Inc., a foreign profit corporation,

 hereby gives notice of the removal of the above-styled action from the Circuit Court of the 17th

 Judicial Circuit in and for Broward County, Florida, Case No. XX-XXXXXXX(12), to the U.S.

 District Court for the Southern District of Florida:

 I. BACKGROUND

        1.      On or about April 22, 2020, Plaintiff commenced this action by filing the

 Complaint in the Circuit Court of the 17th Judicial Circuit in and for Broward County, Florida.

 (See Compl., Ex. A.).

        2.      On or about May 8, 2020, Plaintiff served Defendant with the Complaint. (See

 Serv. Return, Ex. B.)

        3.      In pertinent part, the Complaint provides as follows:

                a.   This action arises from a premises-liability incident that occurred in
                Pompano Beach, Florida. (Compl. Ex. A, ¶¶ 4–8.)

                b.     Plaintiff seeks to recover for personal injuries allegedly sustained in the
                incident. (Id. ¶ 9.)

                c.       Plaintiff is a Florida resident. (Id. ¶ 2.)

                d.    Defendant is a Delaware corporation whose principal place of business is
                Arkansas. (See Fla. Div. of Corps. Docs., Ex. C.)

                e.      Plaintiff seeks to recover damages “in excess of $30,000.00.” (Compl., Ex.
                A, ¶ 1.)
Case 0:20-cv-62261-KMM Document 1 Entered on FLSD Docket 11/05/2020 Page 2 of 5
                                                                                             Page 2


                f.      The damages Plaintiff seeks to recover include, but are not limited to, her
                alleged past and future medical expenses. (Id. ¶ 9.)

        4.      On or about June 11, 2020, Defendant served its Supplemental Request for

 Admissions on Plaintiff. (See Supp. Req. for Adm., Ex. D.) The purpose of the request was to

 determine whether the amount in controversy exceeded $75,000.00. (See generally id.) On July

 6, 2020, Plaintiff responded to the requests for admission, stating therein that she could neither

 admit nor deny whether the amount in controversy exceeded $75,000.00. (See generally Pl.’s

 Resp. to Supp. Req. for Adm., Ex. E.)

        5.      On October 7, 2020, Plaintiff served her interrogatory answers on Defendant. (See

 Pl.’s Int. Ans., Ex. F.) The interrogatory answers reference a “medical checklist.” (See id. at 2

 [unnumbered] [No. 11].) On October 16, 2020, Plaintiff provided the medical checklist to

 Defendant. (See Oct. 16, 2020 Email Corr., Ex. G.) The document indicates that the outstanding

 past medical expenses exceed the sum of $141,263.00:
Case 0:20-cv-62261-KMM Document 1 Entered on FLSD Docket 11/05/2020 Page 3 of 5
                                                                                                 Page 3

 On or about that same day, Plaintiff demanded $195,000.00 to resolve the subject lawsuit. (See

 Oct. 16, 2020 Email Corr., Ex. H.)

 II. JURISDICTIONAL BASIS FOR REMOVAL

        6.      Federal district courts have original jurisdiction of civil actions where the matter

 in controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs, and is

 between citizens of different states. 28 U.S.C. § 1332.

        7.      This matter is between citizens of different states. Plaintiff is from Florida, and

 Defendant is a Delaware corporation whose principal place of business is Arkansas.

        8.      Plaintiff claims that her past medical expenses currently exceed $141,263.00.

 Plaintiff recently demanded, moreover, $195,000.00 to settle this matter. Therefore, the amount

 in controversy exceeds $75,000.00. See, e.g., Lawrence v. Home Depot, U.S.A., Inc., No. 11-

 CIV-724-J-32, 2011 WL 6155793, at *2 (M.D. Fla. Dec. 12, 2011) (holding that the amount in

 controversy requirement was satisfied because the defendant “provided the [c]ourt with [the

 plaintiff’s] response to its interrogatories in which [the plaintiff] list[ed] his medical expenses as

 exceeding $75,000”).

 III. SATISFACTION OF PROCEDURAL REQUIREMENTS FOR REMOVAL

        A. Timeliness

        9.      In pertinent part, 28 U.S.C. § 1446, “Procedure for removal of civil actions,”

 provides as follows:

        Except as provide in subsection (c), if the case stated by the initial pleading is not
        removable, a notice of removal may be filed within 30 days after receipt by the
        defendant, through service or otherwise, of a copy of an amended pleading, motion, order
        or other paper from which it may first be ascertained that the case is one which ir or has
        become removable.

                                                     ***

        If the case stated by the initial pleading is not removable solely because the amount in
        controversy does not exceed the amount specified in section 1332(a), information relating
        to the amount in controversy in the record of the State proceeding, or in responses to
        discovery, shall be treated as an “other paper” under subsection (b)(3).
Case 0:20-cv-62261-KMM Document 1 Entered on FLSD Docket 11/05/2020 Page 4 of 5
                                                                                            Page 4


 28 U.S.C. §§ 1446(b)(3), (c)(3)(A).

        10.     The case stated by the initial pleading was not removable. The Complaint alleged

 that the parties were diverse, but it did not allege that the amount in controversy exceeded

 $75,000.00.

        11.     The case became removable on or about October 16, 2020, when Plaintiff served

 discovery responses making clear that a portion of the alleged damages relating to her claim

 exceed $75,000.00. Plaintiff’s discovery responses are “other papers” under 28 U.S.C. §

 1446(b)(3). Therefore, pursuant to subsection (b)(3), the deadline for Defendant to timely

 remove the action to federal court is November 15, 2020. Because Defendant has filed this

 Notice before the expiration of the 30-day period, the removal is timely.

        B. Venue

        12.     The Circuit Court of the 17th Judicial Circuit in and for Broward County, Florida

 lies geographically with the U.S. District Court for the Southern District of Florida. Therefore,

 the action is properly removed to this Court.

        C. Remaining Procedural Issues

        13.     Copies of all process, pleadings, and orders served on Defendant have been

 attached. (See Ex. I.)

        14.     A copy of this Notice will be filed with the Circuit Court of the 17th Judicial

 Circuit in and for Broward County, Florida and served on Plaintiff’s counsel.

 Dated: November 6, 2020                         Respectfully submitted,

                                                 LUKS, SANTANIELLO, PETRILLO & COHEN
                                                                   Attorneys for Defendant
                                                                     110 SE 6TH STREET
                                                                             20TH FLOOR
                                                           FORT LAUDERDALE, FL 33301
                                                                Telephone: (954) 761-9900
                                                                 Facsimile: (954) 761-9940
Case 0:20-cv-62261-KMM Document 1 Entered on FLSD Docket 11/05/2020 Page 5 of 5
                                                                                            Page 5

                                                    By: /s/ Matthew R. Wendler
                                                                   DANIEL J. SANTANIELLO
                                                                       Florida Bar No.: 860948
                                                                    MATTHEW R. WENDLER
                                                                        Florida Bar No.: 71131
                                                             LUKSFLL-Pleadings@LS-Law.com

                                      Certificate of Service

        We hereby certify that on November 6, 2020 a true copy of the foregoing was served by

 Electronic Service via the CM/ECF system on all counsel of record on the service list below.

                                              LUKS, SANTANIELLO, PETRILLO & COHEN
                                              Attorneys for Defendant
                                              110 SE 6TH STREET
                                              20TH FLOOR
                                              FORT LAUDERDALE, FL 33301
                                              Telephone: (954) 761-9900
                                              Facsimile: (954) 761-9940


                                              By:      /s/ Matthew R. Wendler
                                                    DANIEL J. SANTANIELLO
                                                    Florida Bar No.: 860948
                                                    MATTHEW R. WENDLER
                                                    Florida Bar No.: 71131
                                                    LUKSFLL-Pleadings@LS-Law.com



 SERVICE LIST

 COUNSEL FOR PLAINTIFF
 Evan R, Krakower, Esquire
 EVAN R. KRAKOWER, P.A.
 10061 Northwest 1st Court
 Plantation, FL 33324
 (954) 474-4244
 EvanRKrakowerPA@yahoo.com
